Exhibit 10.1

PURCHASE AND SALE AGREEMENT

(McKee Crude System, Three Rivers Crude System and Wynnewood Products System)

by and among

THE SHAMROCK PIPE LINE CORPORATION,

VALERO PLAINS COMPANY LLC

and

VALERO TERMINALING AND DISTRIBUTION COMPANY,

as Sellers,

and

VALERO PARTNERS NORTH TEXAS, LLC,

VALERO PARTNERS SOUTH TEXAS, LLC

and

VALERO PARTNERS OPERATING CO. LLC,

as Buyers

Dated as of July 1, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS      1        1.1   Defined Terms      1    ARTICLE II
TRANSFER OF ASSETS AND AGGREGATE CONSIDERATION      8        2.1   Sale of
Assets and Interests      8        2.2   Excluded Assets      8        2.3  
Consideration.      9        2.4   Liabilities and Payments      9        2.5  
Proration of Certain Taxes      9        2.6   Other Prorations and Payments.   
  10    ARTICLE III CLOSING      11        3.1   Closing      11        3.2  
Deliveries by the Sellers      11        3.3   Deliveries by the Buyers      12
   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS      13        4.1  
Organization; Ownership; Preemptive Rights      13        4.2   Authorization   
  14        4.3   No Conflicts or Violations; No Consents or Approvals Required
     14        4.4   Absence of Litigation; Compliance with Law      14   
    4.5   Bankruptcy      15        4.6   Brokers and Finders      15        4.7
  Tax Matters      15        4.8   Title to and Condition of Assets      15   
    4.9   Valero Wynnewood Financial Matters      16        4.10   No Adverse
Changes      16        4.11   Environmental Matters      16        4.12  
Contracts      17        4.13   Employees      17        4.14   Investment
Company Act      17        4.15   Conflicts Committee Matters      17    ARTICLE
V REPRESENTATIONS AND WARRANTIES OF THE BUYERS      17        5.1   Organization
     17        5.2   Authorization      18        5.3   No Conflicts or
Violations; No Consents or Approvals Required      18        5.4   Absence of
Litigation      18        5.5   Brokers and Finders      18        5.6  
Opportunity for Independent Investigation      18        5.7   Acquisition as
Investment      19    ARTICLE VI COVENANTS      19        6.1   Additional
Agreements      19        6.2   Further Assurances      19        6.3  
Cooperation on Tax Matters      20        6.4   Cooperation for Litigation and
Other Actions      20        6.5   Retention of and Access to Books and Records.
     20    ARTICLE VII INDEMNIFICATION      21   

 

i



--------------------------------------------------------------------------------

    7.1   Indemnification      21        7.2   Defense of Third-Party Claims   
  21        7.3   Direct Claims      22        7.4   Limitations      22   
    7.5   Remedies Under Ancillary Documents      23        7.6   Tax Related
Adjustments      23        7.7   Express Negligence Rule      23    ARTICLE VIII
MISCELLANEOUS      23        8.1   WAIVERS AND DISCLAIMERS      23        8.2  
Expenses      24        8.3   Notices      25        8.4   Severability      25
       8.5   Governing Law      25        8.6   Confidentiality.      26   
    8.7   Parties in Interest      27        8.8   Assignment of Agreement     
27        8.9   Captions      27        8.10   Counterparts      27        8.11
  Integration      27        8.12   Amendment; Waiver      27    ARTICLE IX
INTERPRETATION      27        9.1   Interpretation      27        9.2  
References, Gender, Number      28   

Schedules

Schedule 2.4(b)         Certain costs and expenses for which VTDC is responsible

 

Exhibits:

Exhibit A

  —    McKee Crude System

Exhibit B

  —    Three Rivers Crude System

Exhibit C

  —    Amended and Restated Omnibus Agreement

Exhibit D

  —    McKee Services Schedule

Exhibit E

  —    Three Rivers Services Schedule

Exhibit F-1

  —    Transportation Services Schedule (Wynnewood Products System)

Exhibit F-2

  —    Terminaling Services Schedule (Wynnewood Products System)

Exhibit G

  —    Connection Agreements

Exhibit H

  —    Conveyance Documents

Exhibit I

  —    Assignment Document

Exhibit J

  —    Amendment Number One to Services and Secondment Agreement

Exhibit K

  —    Wynnewood Products System

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

(McKee Crude System, Three Rivers Crude System and Wynnewood Products System)

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of July 1, 2014,
is entered into by and among The Shamrock Pipe Line Corporation, a Delaware
corporation (“Shamrock”), Valero Plains Company LLC, a Texas limited liability
company (“VPC”), and Valero Terminaling and Distribution Company, a Delaware
corporation (“VTDC” and, together with Shamrock and VPC, the “Sellers”), and
Valero Partners North Texas, LLC, a Delaware limited liability company (“VPNT”),
Valero Partners South Texas, LLC, a Delaware limited liability company (“VPST”),
and Valero Partners Operating Co. LLC, a Delaware limited liability company
(“Valero Operating” and, together with VPNT and VPST, the “Buyers”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”

WHEREAS, VTDC, VPC and Shamrock each owns certain assets comprising the McKee
Crude System (as defined below); VTDC owns the assets comprising the Three
Rivers Crude System (as defined below); and VTDC owns all of the issued and
outstanding membership interests in Valero Partners Wynnewood, LLC, a Delaware
limited liability company (“Valero Wynnewood”), which owns the assets comprising
the Wynnewood Products System (as defined below);

WHEREAS, VPNT wishes to acquire the McKee Crude System; VPST wishes to acquire
the Three Rivers Crude System; and Valero Operating wishes to acquire all of the
issued and outstanding membership interests in Valero Wynnewood (the “Wynnewood
Interests”); and

WHEREAS, the Parties wish to amend certain provisions of that certain Omnibus
Agreement, dated as of December 16, 2013, among Valero, the General Partner, the
Partnership, Valero Operating, VMSC, Valero Partners EP, LLC, Valero Partners
Lucas, LLC, Valero Partners Memphis, LLC, VTDC, Shamrock, VPC, The Premcor
Pipeline Co. and Premcor Refining Group Inc.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the Restated Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINED TERMS

1.1 Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.

“Affiliate” has the meaning set for the Partnership Agreement; provided that,
for purposes of this Agreement, Valero and its subsidiaries (other than the
General Partner and the Partnership and its subsidiaries), including the
Sellers, on the one hand, and the General Partner and the Partnership and its
subsidiaries, including the Buyers, on the other hand, shall not be considered
Affiliates of each other.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.

“Ancillary Documents” means, collectively, the Buyer Ancillary Documents and the
Seller Ancillary Documents.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, decree, Permit, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition
issued under any of the foregoing by, or any determination by any Governmental
Authority having or asserting jurisdiction over the matter or matters in
question, whether now or hereafter in effect and in each case as amended
(including all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question,
including Environmental Law.

“Assignment Document” has the meaning set forth in Section 3.2(g).

“Assumed Liabilities” has the meaning set forth in Section 2.4(a).

“Books and Records” means all of the records and files primarily related to the
ownership and operation of the Transferred Assets, including the minutes books
and other corporate records of Valero Wynnewood and the plans, drawings,
instruction manuals, operating and technical data and records, whether
computerized or hard copy, tax files, books, records, tax returns and tax work
papers, supplier lists, surveys, engineering records, maintenance records and
studies, environmental records, environmental reporting information, emission
data, testing and sampling data and procedures, construction, inspection and
operating records, and any and all information necessary to meet compliance
obligations with respect to Applicable Law, in each case only to the extent
primarily related to the Transferred Assets and existing as of the Closing Date.

“Business Day” has the meaning set forth in the Restated Omnibus Agreement.

“Buyers” has the meaning set forth in the preamble.

“Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Buyers, or their Affiliates, at the Closing
pursuant to Section 3.3 hereof and each other document or Contract entered into
by the Buyers, or their Affiliates, contemplated by this Agreement.

“Buyer Indemnified Costs” means any and all Losses that any of the Buyer
Indemnified Parties incurs and that arise out of or relate to any breach of a
representation, warranty or covenant of the Sellers hereunder. Notwithstanding
anything in the foregoing to the contrary, Buyer Indemnified Costs shall exclude
any and all Special Damages (other than those that are a result of (i) a
third-party Claim for Special Damages, (ii) the gross negligence or willful
misconduct of the Sellers or (iii) the loss of revenue that Valero Operating
would have received from VMSC under the McKee Services Schedule, the Three
Rivers Services Schedule or either of the Wynnewood Services Schedules but for
the occurrence of a Force Majeure Event).

 

2



--------------------------------------------------------------------------------

“Buyer Indemnified Parties” means the Buyers and their Affiliates, including the
Partnership, and their respective officers, directors, partners, managers,
employees, consultants and equity holders.

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, inquiry, condemnation, audit or cause of action of
any kind or character (in each case, whether civil, criminal, investigative or
administrative) before any court or other Governmental Authority or any
arbitration proceeding, known or unknown, under any theory, including those
based on theories of contract, tort, statutory liability, strict liability,
employer liability, premises liability, products liability, breach of warranty
or malpractice.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (B) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (C) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement. From and after the Closing
Date, Confidential Information disclosed by the Sellers to the Buyers that
relates to the Transferred Assets shall become, and be treated as, Confidential
Information of the Buyers disclosed to the Sellers.

“Conflicts Committee” has the meaning set forth in the Partnership Agreement.

“Connection Agreements” has the meaning set forth in Section 3.2(e).

“Consents” means all notices to, authorizations, consents, orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Authority, and any notices to, consents or
approvals of any other third party.

 

3



--------------------------------------------------------------------------------

“Contract” means any written contract, agreement, indenture, instrument, note,
bond, loan, lease, easement, mortgage, franchise, license agreement, purchase
order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.

“Conveyance Documents” has the meaning set forth in Section 3.2(f).

“Effective Time” has the meaning set forth in Section 3.1.

“Encumbrance” means any mortgage, pledge, charge, hypothecation, easement, right
of purchase, security interest, deed of trust, conditional sales agreement,
encumbrance, interest, option, lien, right of first refusal, right of way,
defect in title, encroachments or other restriction, whether or not imposed by
operation of Applicable Law, any voting trust or voting agreement, stockholder
agreement or proxy.

“Environmental Laws” has the meaning set forth in the Restated Omnibus
Agreement.

“Environmental Permit” has the meaning set forth in the Restated Omnibus
Agreement.

“Excluded Assets” means:

(a) all pipeline linefill and all crude oil or other hydrocarbons stored in any
tanks or other vessels comprising any of the Systems as of the Effective Time;

(b) all Intellectual Property Rights of the Sellers and their Affiliates;

(c) all accounts receivable and notes receivable from any Person to the extent
arising out of the ownership or operation of the Systems (other than the
Wynnewood Products System) prior to the Effective Time;

(d) all Claims, rights, title and interests of the Sellers or any of their
Affiliates under or to any policies or agreements of insurance;

(e) all Claims (including rights of set-off, rights to refunds, or any similar
rights) that Sellers or any of their Affiliates may have against any Person
(including insurers) to the extent relating to any Excluded Asset or the
ownership or operation of the Transferred Assets prior to the Effective Time, as
well as any counterclaims or defenses Sellers or their Affiliates may have in
connection with any matters for which Sellers or their Affiliates have provided
indemnification under any of the Ancillary Documents;

(f) all bonds, deposits and other forms of security posted by Sellers, in each
case except to the extent the same are expressly transferred to either Buyer
pursuant to any of the Conveyance Documents;

(g) all assets owned by third parties, even if located on or at any of the
Systems; and

 

4



--------------------------------------------------------------------------------

(h) tax refunds or credits arising out of taxes paid by Sellers or their
Affiliates and all claims of Sellers or their Affiliates for refunds of or loss
carry forwards or carry backs with respect to (i) taxes attributable to any
period prior to the Closing Date, or (ii) any taxes attributable to Excluded
Assets.

“Force Majeure Event” means either a “Carrier Force Majeure” as such term is
defined in the Master Transportation Services Agreement dated December 16, 2013
between Valero Operating and VMSC or a “Company Force Majeure” as such term is
defined in the Master Terminal Services Agreement dated December 16, 2013
between Valero Operating and VMSC.

“Fundamental Representations” has the meaning set forth in Section 7.4(a).

“GAAP” means generally accepted accounting principals in the United States of
America.

“General Partner” means Valero Energy Partners GP LLC, a Delaware limited
liability company.

“Governmental Authority” has the meaning set forth in the Restated Omnibus
Agreement.

“Hazardous Substance” has the meaning set forth in the Restated Omnibus
Agreement.

“Indemnified Costs” means the Buyer Indemnified Costs and the Seller Indemnified
Costs, as applicable.

“Indemnified Party” means the Buyer Indemnified Parties and the Seller
Indemnified Parties.

“Indemnifying Party” has the meaning set forth in Section 7.2.

“Intellectual Property Rights” means any and all tangible and intangible:
(a) rights associated with works of authorship, including copyrights, moral
rights, neighboring rights, and derivative works thereof, (b) trademark and
trade name rights (including the name “Valero” or any related or similar trade
names, trademarks, service marks, corporate names or logos, or any part,
derivative or combination thereof), (c) trade secret rights, (d) patents, design
rights, and other industrial property rights, and, (e) all other intellectual
property rights (of every kind and nature however designated) whether arising by
operation of law, treaty, contract, license, or otherwise, together with all
registrations, initial applications, renewals, extensions, continuations,
divisions or reissues thereof.

“Losses” has the meaning set forth in the Restated Omnibus Agreement.

“Material Contracts” has the meaning set forth in Section 4.12(a).

“Material Adverse Effect” means, with respect to any Person or any of the
Systems, any material adverse change, circumstance, effect or condition in or
relating to the assets, financial condition, results of operations, or business
of such Person or System, or that materially impedes

 

5



--------------------------------------------------------------------------------

the ability of such Person to consummate the transactions contemplated hereby,
other than any change, circumstance, effect or condition in the refining,
pipeline transportation or terminalling industries generally (including any
change in the prices of crude oil, natural gas, natural gas liquids, feedstocks
or refined products or other hydrocarbon products, industry margins or any
regulatory changes or changes in Applicable Law) or in United States or global
economic conditions or financial markets in general. Any determination as to
whether any change, circumstance, effect or condition has a Material Adverse
Effect shall be made only after taking into account all effective insurance
coverages and effective third-party indemnifications with respect to such
change, circumstance, effect or condition.

“McKee Crude System” has the meaning set forth in Exhibit A.

“McKee Services Schedule” has the meaning set forth in Section 3.2(b).

“Partnership” means Valero Energy Partners LP, a Delaware limited partnership.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended from time to time.

“Party” and “Parties” have the meanings set forth in the preamble.

“Permits” means permits, licenses, sublicenses, certificates, approvals,
Consents, notices, waivers, variances, franchises, registrations, orders,
filings, accreditations, or other similar authorizations, including pending
applications or filings therefor and renewals thereof, required by any
Applicable Law or Governmental Authority or granted by any Governmental
Authority.

“Permitted Encumbrances” means (a) Encumbrances for taxes, impositions,
assessments, fees, rents or other governmental charges not yet due and payable
or being diligently contested in good faith and which will be paid, if payable,
by the Sellers; (b) Encumbrances of mechanics, laborers, suppliers, workers and
materialmen incurred in the ordinary course of business for sums not yet due or
being diligently contested in good faith and which will be paid, if payable, by
the Sellers; (c) statutory and contractual Encumbrances incurred in the ordinary
course of business securing rental, storage, throughput, handling or other fees,
charges or obligations owing from time to time to landlords, warehousemen,
common carriers and other third parties; (d) easements, restrictive covenants,
reservations and exceptions to title, and any defects, imperfections or
irregularities of title that do not and could not reasonably be expected to
materially interfere with the use of the Transferred Assets in a manner
consistent with their use by the Sellers in the ordinary course of business on
the day immediately prior to Closing; (e) terms of Contracts and Permits being
assigned or transferred to Buyers pursuant to this Agreement or any Ancillary
Document; and (f) the terms of the Buyer Ancillary Documents.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.

 

6



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 2.3(a).

“Receiving Party Personnel” has the meaning set forth in Section 8.6(d).

“Restated Omnibus Agreement” has the meaning set forth in Section 3.2(a).

“Right-of-Way Consents” has the meaning set forth in the Restated Omnibus
Agreement.

“Sellers” has the meaning set forth in the preamble.

“Seller Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Sellers, or their Affiliates, at the Closing
pursuant to Section 3.2 hereof and each other document or Contract entered into
by the Sellers, or their Affiliates, contemplated by this Agreement.

“Seller Indemnified Costs” means any and all Losses that any of the Seller
Indemnified Parties incurs and that arise out of or relate to any breach of a
representation, warranty or covenant of the Buyers hereunder. Notwithstanding
anything in the foregoing to the contrary, Seller Indemnified Costs shall
exclude any and all Special Damages (other than those that are a result of (a) a
third-party Claim for Special Damages or (b) the gross negligence or willful
misconduct of the Buyers).

“Seller Indemnified Parties” means the Sellers and their Affiliates, including
Valero, and their respective officers, directors, partners, managers, employees,
consultants and equity holders.

“Services and Secondment Agreement” means the Services and Secondment Agreement,
dated as of December 16, 2013, by and among Valero Services, Inc., Valero
Refining Company-Tennessee, L.L.C. and the General Partner.

“Services and Secondment Amendment” has the meaning set forth in Section 3.2(h).

“Special Damages” means any consequential, indirect, incidental, punitive,
exemplary, special or similar damages or lost profits (including any diminution
in nature of any investments) suffered directly or indirectly.

“Systems” means, collectively, the McKee Crude System, the Three Rivers Crude
System and the Wynnewood Products System.

“third-party action” has the meaning set forth in Section 7.2.

“Three Rivers Crude System” has the meaning set forth in Exhibit B.

“Three Rivers Services Schedule” has the meaning set forth in Section 3.2(c).

“Transferred Assets” means, collectively, the McKee Crude System, Three Rivers
Crude System and the Wynnewood Interests.

 

7



--------------------------------------------------------------------------------

“Valero” means Valero Energy Corporation, a Delaware corporation.

“Valero Operating” has the meaning set forth in the preamble.

“Valero Wynnewood” has the meaning set forth in the recitals.

“Valero Wynnewood Financial Statements” has the meaning set forth in Section
4.9.

“VMSC” means Valero Marketing and Supply Company, a Delaware corporation.

“VPNT” has the meaning set forth in the preamble.

“VPST” has the meaning set forth in the preamble.

“VTDC’s Tax Obligation” has the meaning set forth in Section 2.5(c).

“Wynnewood Products System” means, collectively, the assets owned by Valero
Wynnewood immediately prior to the Effective Time, including those set forth in
Exhibit K and those reflected in the Valero Wynnewood Financial Statements.

“Wynnewood Interests” has the meaning set forth in the recitals.

“Wynnewood Services Schedules” has the meaning set forth in Section 3.2(d).

ARTICLE II

TRANSFER OF ASSETS AND AGGREGATE CONSIDERATION

2.1 Sale of Assets and Interests. Subject to all of the terms and conditions of
this Agreement:

(a) Subject to the terms of the Conveyance Documents with respect to the McKee
Crude System, VTDC, VPC and Shamrock hereby sell, assign, transfer and convey
collectively to VPNT, and VPNT hereby purchases and acquires collectively from
VTDC, VPC and Shamrock, the McKee Crude System, free and clear of all
Encumbrances, other than Permitted Encumbrances.

(b) Subject to the terms of the Conveyance Documents with respect to the Three
Rivers Crude System, VTDC hereby sells, assigns, transfers and conveys to VPST,
and VPST hereby purchases and acquires from VTDC, the Three Rivers Crude System,
free and clear of all Encumbrances, other than Permitted Encumbrances.

(c) Subject to the terms of the Assignment Document, VTDC hereby sells, assigns,
transfers and conveys to Valero Operating, and Valero Operating hereby purchases
and acquires from VTDC, the Wynnewood Interests, free and clear of all
Encumbrances, other than transfer restrictions under applicable federal and
state securities laws.

2.2 Excluded Assets. The Transferred Assets shall not include, and each Seller
reserves and retains all right, title and interest in and to, the Excluded
Assets.

 

8



--------------------------------------------------------------------------------

2.3 Consideration.

(a) The aggregate consideration to be paid by the Buyers for the Transferred
Assets shall be $154,000,000 (the “Purchase Price”).

(b) The Purchase Price shall be paid at the Closing by wire transfer(s) of
immediately available funds to the account(s) specified by the Sellers.

2.4 Liabilities and Payments.

(a) Except as provided in the Conveyance Documents and in Section 2.4(b), each
Buyer shall pay, discharge and perform as and when due, all liabilities or
obligations that accrue, are caused by, arise out of, are associated with, are
in respect of or are incurred, in each case, at any time prior to, on and after
the Effective Time, in connection with the ownership or operation of the Systems
(other than the Wynnewood Products System) acquired by such Buyer or other
activities occurring in connection with and attributable to the ownership or
operation of the Systems (other than the Wynnewood Products System) acquired by
such Buyer at any time prior to, on or after after the Effective Time
(collectively, the “Assumed Liabilities”); provided, however, that the foregoing
provisions of this Section 2.4(a) shall not operate or be construed as a waiver
or limitation of the Buyers’ rights to indemnification by Valero with respect to
the environmental matters set forth in Section 2.1(a) of the Restated Omnibus
Agreement, the right-of-way matters set forth in Section 2.2 of the Restated
Omnibus Agreement and the other matters set forth in Section 2.3(a) of the
Restated Omnibus Agreement.

(b) Set forth in Schedule 2.4(b) are certain costs and expenses associated with
the McKee Crude System that VTDC has agreed to be responsible for, even if
incurred after Closing. Such costs and expenses shall not constitute Assumed
Liabilities.

(c) Unless otherwise provided in this Agreement, if after the Closing either
Party receives revenue or payments properly belonging to the other Party
pursuant to the terms of this Agreement, or pays amounts properly the obligation
of the other Party pursuant to the terms of this Agreement, the Party receiving
such revenue or payment or paying such amounts shall promptly notify the other
Party and the Parties shall arrange to pay or reimburse the other Party, as
applicable, as soon as reasonably practicable.

2.5 Proration of Certain Taxes.

(a) On the Closing Date, or as promptly as practicable following the Closing
Date, but in no event later than 120 calendar days thereafter, the real and
personal property taxes with respect to the Systems shall be prorated between
the Buyers, on the one hand, and the Sellers, on the other hand, effective as of
the Effective Time, with the Sellers being responsible for amounts related to
the period prior to but excluding the Effective Time and the Buyers being
responsible for amounts related to the period at and after the Effective Time.
If the final property tax rate or final assessed value for the current tax year
is not established by the Closing Date, the prorations shall be made on the
basis of the rate or assessed value in effect for the preceding tax year and
shall be adjusted when the exact amounts are determined. All such prorations
shall be based upon the most recent available assessed value available prior to
the Closing Date.

 

9



--------------------------------------------------------------------------------

(b) With respect to any tax return covering a taxable period ending on or before
the Closing Date that is required to be filed after the Closing Date with
respect to Valero Wynnewood that is not described in Section 2.5(a), VTDC shall
cause such tax return to be prepared, shall cause to be included in such tax
return all tax items required to be included therein, shall furnish a copy of
such tax return to Valero Operating, shall cause such tax return to be filed
timely with the appropriate taxing authority, and shall be responsible for the
timely payment (and entitled to any refund) of all taxes due with respect to the
period covered by such tax return.

(c) With respect to any tax return covering a taxable period beginning on or
before the Closing Date and ending after the Closing Date that is required to be
filed after the Closing Date with respect to Valero Wynnewood, Valero Operating
shall cause such tax return to be prepared, shall cause to be included in such
tax return all tax items required to be included therein, shall furnish a copy
of such tax return to VTDC, shall file timely such tax return with the
appropriate taxing authority, and shall be responsible for the timely payment of
all taxes due with respect to the period covered by such tax return. Valero
Operating shall determine, the amount of tax due that is not described in
Section 2.5(a) with respect to the portion of the period ending on the Closing
Date based on a closing of the books method (“VTDC’s Tax Obligation”) and shall
notify VTDC of its determination of VTDC’s Tax Obligation. VTDC shall pay to
Valero Operating an amount equal to VTDC’s Tax Obligation not later than five
(5) days after the filing of such tax return. Any refund attributable to tax
returns filed pursuant to this Section 2.5(c) shall be apportioned between
Valero Operating and VTDC in a manner consistent with calculation of VTDC’s Tax
Obligation.

(d) If the Buyers, on the one hand, or the Sellers, on the other hand, pay any
tax agreed to be borne by another Party hereunder, such other Party shall
promptly reimburse the paying Party for the amounts so paid. If any Party
receives any tax refund or credit applicable to a tax paid by another Party
hereunder, the receiving Party shall promptly pay such amounts to the Party
entitled thereto.

2.6 Other Prorations and Payments.

(a) On the Closing Date, or as promptly as practicable following the Closing
Date, but in no event later than 120 calendar days thereafter, Valero Operating
shall pay to VTDC (or net from the Purchase Price delivered at the Closing) an
amount equal to the amount by which the current assets of Valero Wynnewood on
the Closing Date exceed the current liabilities of Valero Wynnewood on the
Closing Date, in each case as calculated in accordance with GAAP and consistent
with past practice and to the extent not duplicative of Section 2.6(b). If any
such amount is not known at Closing, then such amount shall be made based on
VTDC’s good faith estimate, with a true-up payment to be made from VTDC to
Valero Operating, or vice-versa, as promptly as practicable after exact amounts
are determined.

(b) On the Closing Date, or as promptly as practicable following the Closing
Date, but in no event later than 60 calendar days thereafter, the following
items shall be prorated between the Buyers, on the one hand, and the Sellers, on
the other hand, effective as of the Effective Time, with the Sellers being
responsible for amounts that relate to the period prior to but excluding the
Effective Time, and the Buyers being responsible for amounts that relate to the

 

10



--------------------------------------------------------------------------------

period at and after the Effective Time: (i) rents and other amounts payable
under any Contracts being assigned to Buyers or their Affiliates by Sellers
pursuant hereto or pursuant to any Contracts to which Valero Wynnewood is a
party or is bound, (ii) fees and charges paid or payable to any Governmental
Authority exclusively with respect to any System (including under any Permits
assigned to the Buyers hereunder), and (iii) charges for water, sewer,
telephone, electricity, natural gas and other utilities serving any System. If
any such amounts are not known at Closing, then such proration shall be made
based on the applicable Seller’s good faith estimate, with a true-up payment to
be made from the applicable Seller to the applicable Buyer, or vice-versa, as
promptly as practicable after exact amounts are determined.

ARTICLE III

CLOSING

3.1 Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall take place simultaneously with the execution of this Agreement. The date
of the Closing is referred to herein as the “Closing Date” and the Closing is
deemed to be effective as of 12:01 a.m., San Antonio, Texas time, on the Closing
Date (the “Effective Time”).

3.2 Deliveries by the Sellers. At the Closing, the Sellers shall deliver, or
cause to be delivered, to the Buyers the following:

(a) Counterparts of the Amended and Restated Omnibus Agreement substantially in
the form attached hereto as Exhibit C (the “Restated Omnibus Agreement”), duly
executed by Valero and each applicable subsidiary of Valero (excluding the
General Partner and the Partnership and its subsidiaries, including the Buyers);

(b) a counterpart of the Transportation Services Schedule (McKee Crude System)
substantially in the form attached hereto as Exhibit D (the “McKee Services
Schedule”), duly executed by VMSC;

(c) a counterpart of the Transportation Services Schedule (Three Rivers Crude
System) substantially in the form attached hereto as Exhibit E (the “Three
Rivers Services Schedule”), duly executed by VMSC;

(d) counterparts of the Transportation Services Schedule (Wynnewood Products
System) substantially in the form attached hereto as Exhibit F-1 and the
Terminaling Services Schedule (Wynnewood Products System) substantially in the
form attached hereto as Exhibit F-2 (collectively, the “Wynnewood Services
Schedules”), duly executed by VMSC;

(e) counterparts of the connection agreements, substantially in the forms
attached hereto as Exhibit G (the “Connection Agreements”), duly executed by the
Sellers or the Affiliates of the Sellers that are parties thereto;

(f) counterparts of the documents and instruments necessary and appropriate to
convey the Systems (other than the Wynnewood Products System) to the Buyers,
including any bills of sale and Contract assignments substantially in the forms
attached hereto as Exhibit H (the “Conveyance Documents”), duly executed by the
Sellers or the Affiliates of the Sellers that are parties thereto;

 

11



--------------------------------------------------------------------------------

(g) a counterpart of the Assignment of Membership Interests, substantially in
the form attached hereto as Exhibit I (the “Assignment Document”), duly executed
by VTDC;

(h) counterparts of the Amendment Number One to Services and Secondment
Agreement substantially in the form attached hereto as Exhibit J (the “Services
and Secondment Amendment”), duly executed by Valero Services, Inc. and Valero
Refining Company-Tennessee, L.L.C.;

(i) an executed statement described in Treasury Regulation § 1.1445-2(b)(2)
certifying that such Seller is not a foreign person within the meaning of the
Internal Revenue Code and the Treasury Regulations promulgated thereunder; and

(j) evidence in form and substance reasonably satisfactory to the Buyers of the
release and termination of all Encumbrances on the Transferred Assets, other
than Permitted Encumbrances and transfer restrictions under applicable federal
and state securities laws.

3.3 Deliveries by the Buyers. At the Closing, the Buyers shall deliver, or cause
to be delivered, to the Sellers the following:

(a) the Purchase Price as provided in Section 2.3(b);

(b) payment for any deposits or similar amounts associated with the Systems, to
the extent the Sellers’ interests therein are expressly transferred, directly or
indirectly, to the Buyers pursuant to any of the Conveyance Documents or the
Assignment Document;

(c) counterparts of the Restated Omnibus Agreement, duly executed by the General
Partner, the Partnership and its applicable subsidiaries, including the Buyers;

(d) a counterpart of the McKee Services Schedule, duly executed by Valero
Operating;

(e) a counterpart of the Three Rivers Services Schedule, duly executed by Valero
Operating;

(f) counterparts of the Wynnewood Services Schedules, duly executed by Valero
Operating;

(g) counterparts of the Connection Agreements, each duly executed by the
applicable Buyer;

(h) counterparts of the Services and Secondment Amendment, duly executed by the
General Partner;

(i) counterparts of the Conveyance Documents, each duly executed by the
applicable Buyer; and

(j) a counterpart of the Assignment Document, duly executed by Valero Operating.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller hereby represents and warrants, jointly and severally, to the Buyers
that, as of the date of this Agreement:

4.1 Organization; Ownership; Preemptive Rights.

(a) Each of Shamrock and VTDC is a corporation duly incorporated and validly
existing, under the Applicable Laws of the State of Delaware. Each of Shamrock
and VTDC has full corporate power and authority to carry on its business and to
own and use the Systems (other than the Wynnewood Products System) owned or
operated by it and is in good standing under the Applicable Laws of each
jurisdiction where such qualification is required, except where the lack of such
qualification, individually or in the aggregate, would not have a Material
Adverse Effect with respect to such entity or the Systems owned directly, or
indirectly, by such entity.

(b) VPC is a limited liability company duly formed and validly existing, under
the Applicable Laws of the State of Texas. VPC has full limited liability
company power and authority to carry on its business and to own and use the
portions of the McKee Crude System owned and used by it and is in good standing
under the Applicable Laws of each jurisdiction where such qualification is
required, except where the lack of such qualification, individually or in the
aggregate, would not have a Material Adverse Effect with respect to VPC or the
McKee Crude System.

(c) Valero Wynnewood is a limited liability company duly formed and validly
existing, under the Applicable Laws of the State of Delaware. Valero Wynnewood
has full limited liability company power and authority to carry on its business
and to own and use the Wynnewood Products System and is in good standing under
the Applicable Laws of each jurisdiction where such qualification is required,
except where the lack of such qualification, individually or in the aggregate,
would not have a Material Adverse Effect with respect to Valero Wynnewood or the
Wynnewood Products System. Valero Wynnewood does not own or hold an ownership
interest in any other entities. The Sellers have heretofore delivered to the
Buyers true, complete and correct copies of the certificate of formation and
limited liability company agreement of Valero Wynnewood, and no breach or
violation thereof has occurred and is continuing.

(d) The Wynnewood Interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of Valero Wynnewood, and
are fully paid (to the extent required under the limited liability company of
Valero Wynnewood) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act). VTDC owns the Wynnewood Interests free and clear
of all Encumbrances, other than transfer restrictions under applicable federal
and state securities laws. There is no other membership or equity interest (or
any interest convertible into or exchangeable or exercisable for any membership
or equity interest) in Valero Wynnewood that is outstanding.

 

13



--------------------------------------------------------------------------------

(e) No Person (other than the Partnership and its subsidiaries) has any
statutory or contractual preemptive or other right of any kind (including any
right of first offer or refusal) to acquire any securities of Valero Wynnewood.

4.2 Authorization. Each Seller has full corporate or limited liability company
power and authority, as the case may be, to execute, deliver, and perform this
Agreement and any Seller Ancillary Documents to which it is a party. The
execution, delivery, and performance by each Seller of this Agreement and the
Seller Ancillary Documents to which it is a party and the consummation by each
Seller of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate or limited liability action, as the case
may be. This Agreement has been duly executed and delivered by each Seller and
constitutes, and each Seller Ancillary Document executed or to be executed by
each Seller party thereto has been, or when executed will be, duly executed and
delivered by each Seller party thereto and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of each Seller
party thereto, enforceable against each Seller party thereto in accordance with
their terms, except to the extent that such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Applicable Laws affecting creditors’ rights and
remedies generally and (b) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.

4.3 No Conflicts or Violations; No Consents or Approvals Required. Except with
respect to Right-of-Way Consents, the execution, delivery and performance by
each Seller of this Agreement and the Seller Ancillary Documents to which it is
a party does not, and the consummation of the transactions contemplated hereby
and thereby will not, (a) violate, conflict with, or result in any breach of any
provision of the certificates of incorporation or bylaws or similar governing
documents of the Sellers or Valero Wynnewood, (b) violate in any material
respect any Applicable Law to which any Seller or Valero Wynnewood is subject or
to which any System is subject or (c) result in a breach of, constitute a
default under, result in the acceleration of, result in the loss of a material
benefit under, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice or trigger any rights to payment or other
compensation under (in each case, with or without notice or lapse of time or
both) any Contract to which any Seller or Valero Wynnewood is a party or by
which any Seller is bound that relates to the Transferred Assets or by which
Valero Wynnewood is bound, or that could prevent or materially delay the
consummation of the transactions contemplated by this Agreement. Except with
respect to Right-of-Way Consents and Environmental Permits, no Consent of any
Governmental Authority or third party is required in connection with the
execution, delivery and performance by the Sellers of this Agreement and the
Seller Ancillary Documents or the consummation of the transactions contemplated
hereby or thereby.

4.4 Absence of Litigation; Compliance with Law. Except with respect to any
Claims under any Environmental Laws which are addressed exclusively in Section
4.11, there is no Claim pending or, to the knowledge of the Sellers, threatened
against any of the Sellers, Valero Wynnewood or any of their Affiliates or
relating to the Systems which, if adversely determined, would, individually or
in the aggregate, have a Material Adverse Effect with respect to the Systems or
Valero Wynnewood. To the knowledge of the Sellers, the operations and business
of each of the Systems have been conducted by the Sellers or Valero Wynnewood
(as applicable) in substantial compliance with all Applicable Laws except (i) as
would not, individually or in the

 

14



--------------------------------------------------------------------------------

aggregate, have a Material Adverse Effect with respect to any of the Systems or
Valero Wynnewood and (ii) with respect to Environmental Laws, which are
addressed exclusively in Section 4.11.

4.5 Bankruptcy. There are no bankruptcy, reorganization or rearrangement
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar Applicable Laws with respect to creditors pending against, being
contemplated by, or, to the knowledge of the Sellers, threatened, against the
Sellers or Valero Wynnewood.

4.6 Brokers and Finders. No investment banker, broker, finder, financial advisor
or other intermediary has been (directly or indirectly) retained by or is
authorized to act on behalf of any of the Sellers or their Affiliates who is
entitled to receive from the Buyers any fee or commission in connection with the
transactions contemplated by this Agreement.

4.7 Tax Matters.

(a) Except as would not result in a Material Adverse Effect with respect to any
of the Systems, (i) all tax returns required to be filed by or with respect to
Valero Wynnewood and Valero Wynnewood’s assets and operations have been duly
filed on a timely basis (taking into account all extensions of due dates) and
such tax returns are true, correct and complete; (ii) all taxes owned by Valero
Wynnewood or with respect to Valero Wynnewood’s assets and operations which are
or have become due have been timely paid in full; (iii) there are no
Encumbrances for taxes on any of the assets of Valero Wynnewood, other than
those not yet due and payable and which will, if payable, be paid by Sellers;
(iv) there is not in force any extension of time with respect to the due date
for the filing of any tax return of or with respect to Valero Wynnewood nor is
there any outstanding agreement or waiver by or with respect to Valero Wynnewood
extending the period for assessment or collection of any tax; and (v) there is
no pending or, to the knowledge of the Sellers, threatened action, audit,
required for ruling, proceeding or investigation for assessment or collection of
tax and no tax assessment, deficiency or adjustment has been asserted or
proposed in writing with respect to Valero Wynnewood that has not been resolved.

(b) Valero Wynnewood is not a party to any tax allocation or tax sharing
agreement that will be binding on Valero Wynnewood after Closing.

(c) Immediately prior to Closing, Valero Wynnewood will be a partnership or a
disregarded entity for federal income tax purposes.

4.8 Title to and Condition of Assets.

(a) The Sellers have, and will convey (directly or indirectly) to the Buyers at
Closing, good and valid title to the assets comprising the Systems free and
clear of all Encumbrances other than Permitted Encumbrances. The assets
comprising the Systems, when considered together with the services provided by
Valero and its Affiliates pursuant to the Restated Omnibus Agreement and the
Services and Secondment Agreement, are sufficient to conduct the operations and
business historically conducted by Valero and its Affiliates using the Systems.

 

15



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, have a Material
Adverse Effect with respect to the Systems, to the knowledge of the Sellers, the
assets comprising the Systems are, in the aggregate, in good operating condition
and repair (normal wear and tear excepted), free from any material defects
(other than Permitted Encumbrances) and suitable for the purposes for which they
are currently used.

4.9 Valero Wynnewood Financial Matters.

(a) The Sellers have made available to the Buyers true, complete and correct
copies of the unaudited annual balance sheet of Valero Wynnewood as of
December 31, 2013, and the related unaudited statement of income for the year
then ended, and the unaudited balance sheet of Valero Wynnewood for the
three-month period ended March 31, 2014 and the related unaudited statement of
income for the period then ended (collectively, the “Valero Wynnewood Financial
Statements”). Except as noted in the Valero Wynnewood Financial Statements
(including any notes thereto), the Valero Wynnewood Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby and present fairly the financial condition of Valero
Wynnewood as of such dates and the results of operations of Valero Wynnewood for
such periods (other than for changes in accounting principles disclosed therein
and, with respect to the unaudited financial statements, for normal and
recurring year-end adjustments and the absence of general and administrative
expense allocations and financial footnotes).

(b) There are no liabilities or obligations of Valero Wynnewood (whether
accrued, absolute, contingent or otherwise) and there are no facts or
circumstances that would result in any such liabilities or obligations, other
than (i) liabilities or obligations reflected or reserved against in the Valero
Wynnewood Financial Statements, (ii) liabilities or obligations incurred in the
ordinary course of business consistent with past practices since March 31, 2014,
(iii) liabilities or obligations arising under executory Contracts entered into
in the ordinary course of business consistent with past practices,
(iv) liabilities not required to be presented by GAAP in unaudited financial
statements, (v) liabilities or obligations under this Agreement and (vi) other
liabilities or obligations which, in the aggregate, would not have a Material
Adverse Effect with respect to Valero Wynnewood.

4.10 No Adverse Changes. Since December 31, 2013, except as disclosed in
Valero’s public filings with the Securities and Exchange Commission, there has
not been any Material Adverse Effect with respect to Valero Wynnewood.

4.11 Environmental Matters. Except as do not (individually or in the aggregate)
have a Material Adverse Effect, the Systems and Valero Wynnewood (a) are in
substantial compliance with all applicable Environmental Laws and Environmental
Permits, (b) are not the subject of any outstanding administrative or judicial
order, judgment, agreement or arbitration award from any Governmental Authority
under any Environmental Law relating to the Systems and requiring remediation or
the payment of a fine or penalty, (c) have all Environmental Permits needed to
operate the Systems as they have been operated immediately prior to Closing and
(d) are not subject to any pending Claims under any Environmental Laws with
respect to which any of the Sellers have been notified in writing by or on
behalf of a plaintiff or claimant.

 

16



--------------------------------------------------------------------------------

4.12 Contracts.

(a) The Sellers have made available to the Buyers a correct and complete copy of
(i) each Contract (other than any Contract granting any Permits, servitudes,
easements or rights-of-way) materially affecting the ownership or operation of
the Systems, the loss of which could have a Material Adverse Effect with respect
to the Systems and (ii) each other Contract to which a Seller or Valero
Wynnewood is a party that provides for revenues to or commitments of Valero
Wynnewood or with respect to a System, in an amount greater than $100,000 during
a calendar year. The contracts described in clauses (i) and (ii) are referred to
herein as the “Material Contracts”.

(b) Each Material Contract is in full force and effect, and none of the Sellers,
Valero Wynnewood or, to the knowledge of the Sellers, any other party, is in
breach or default thereunder and no event has occurred that upon receipt of
notice or lapse of time or both would constitute any breach or default
thereunder, except for such breaches or defaults as would not, individually or
in the aggregate, have a Material Adverse Effect with respect to the Systems.

4.13 Employees. Valero Wynnewood has no employees.

4.14 Investment Company Act. None of the Sellers or Valero Wynnewood is, nor
immediately after the Closing will be, subject to regulation under the
Investment Company Act of 1940, as amended.

4.15 Conflicts Committee Matters.

(a) No Seller has intentionally withheld disclosure from the Conflicts Committee
or its advisors of any fact that would, individually or in the aggregate, have a
Material Adverse Effect with respect to the Systems.

(b) The projections and budgets provided in writing to the Conflicts Committee
(including those provided to any financial advisor to the Conflicts Committee)
as part of the Conflicts Committee’s review in connection with this Agreement
have a reasonable basis and are consistent with the Sellers’ management’s
current expectations with respect to the Systems. All other financial and
operational information provided in writing to the Conflicts Committee
(including to any financial advisor to the Conflicts Committee) as part of its
review of the proposed transaction is derived from and is consistent with the
Sellers’ and Valero Wynnewood’s books and records, as applicable.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYERS

Each Buyer hereby represents and warrants, jointly and severally, to the Sellers
that, as of the date of this Agreement:

5.1 Organization. Each Buyer is a limited liability company, duly formed and
validly existing and in good standing under the Applicable Laws of the State of
Delaware.

 

17



--------------------------------------------------------------------------------

5.2 Authorization. Each Buyer has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Buyer
Ancillary Documents to which it is a party. The execution, delivery, and
performance by each Buyer of this Agreement and the Buyer Ancillary Documents to
which it is a party and the consummation by each Buyer of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
limited liability company action. This Agreement has been duly executed and
delivered by each Buyer and constitutes, and each Buyer Ancillary Document
executed or to be executed by each Buyer party thereto has been, or when
executed will be, duly executed and delivered by each Buyer party thereto and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of each Buyer party thereto, enforceable against each Buyer
party thereto in accordance with their terms, except to the extent that such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Applicable
Laws affecting creditors’ rights and remedies generally and (b) equitable
principles which may limit the availability of certain equitable remedies (such
as specific performance) in certain instances.

5.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by each Buyer of this Agreement and the
Buyer Ancillary Documents to which it is a party does not, and the consummation
of the transactions contemplated hereby and thereby will not, (a) violate,
conflict with, or result in any breach of any provision of the certificates of
formation or limited liability company agreements of the Buyers, (b) violate in
any material respect any Applicable Law to which either Buyer is subject or
(c) result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice or trigger any rights to payment or other
compensation under any Contract to which a Buyer is a party or by which a Buyer
is bound that could prevent or materially delay the consummation of the
transactions contemplated by this Agreement. Except with respect to Right-of-Way
Consents and Environmental Permits, no Consent of any Governmental Authority is
required in connection with the execution, delivery and performance by the
Buyers of this Agreement and the Buyer Ancillary Documents or the consummation
of the transactions contemplated hereby or thereby.

5.4 Absence of Litigation. There is no Claim pending or, to the knowledge of the
Buyers, threatened against any of the Buyers or their Affiliates relating to the
transactions contemplated by this Agreement or the Ancillary Documents or which,
if adversely determined, would reasonably be expected to materially impair the
ability of either Buyer to perform its obligations and agreements under this
Agreement or the Buyer Ancillary Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby.

5.5 Brokers and Finders. No investment banker, broker, finder, financial advisor
or other intermediary has been (directly or indirectly) retained by or is
authorized to act on behalf of any of the Buyers or their Affiliates who is
entitled to receive from the Sellers any fee or commission in connection with
the transactions contemplated by this Agreement.

5.6 Opportunity for Independent Investigation. Each Buyer, together with its
Affiliates, has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the transactions
contemplated herein and in the Ancillary Documents. Each Buyer has conducted its
own independent review and analysis of the

 

18



--------------------------------------------------------------------------------

Transferred Assets, including with respect to the liabilities, results of
operations, financial condition and prospects of the Systems and acknowledges
that such Buyer has been provided access to personnel, properties, premises and
records of the Sellers and Valero Wynnewood for such purpose. In entering into
this Agreement, each Buyer has relied solely upon the representations,
warranties and covenants contained herein and in the Ancillary Documents and
upon its own investigation and analysis of the Transferred Assets (such
investigation and analysis having been performed by the Buyer).

5.7 Acquisition as Investment. Valero Operating is acquiring the Wynnewood
Interests for its own account as an investment without the present intent to
sell or offer the same to any other Person or effect a distribution of the
Wynnewood Interests. Valero Operating acknowledges that the Wynnewood Interests
are not registered pursuant to the Securities Act of 1933, as amended, or any
state securities laws, and that none of the Wynnewood Interests may be
transferred except pursuant to registration or an applicable exemption
thereunder. Valero Operating is an “accredited investor” as defined under Rule
501 promulgated under the Securities Act of 1933, as amended.

ARTICLE VI

COVENANTS

6.1 Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Restated Omnibus Agreement, each of
the Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper or
advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to promptly take all such action.

6.2 Further Assurances. After the Closing, each Party shall use its commercially
reasonable efforts to take such further actions, including obtaining or
transferring to the other Party all necessary Permits, Consents, orders and
Contracts, and executing and causing its Affiliates to execute such further
documents, as may be necessary or reasonably requested by another Party in order
to effectuate the intent of this Agreement and the Ancillary Documents and to
provide such other Party with the intended benefits of this Agreement and the
Ancillary Documents. Without limiting the generality of the foregoing, the
Parties acknowledge that the Parties have used their good faith efforts to
identify all of the assets being sold to the Buyers in connection with this
Agreement. However, due to the age of some of the assets and the difficulties in
locating appropriate data with respect to some of the assets, it is possible
that assets intended to be sold ultimately to the Buyers were not identified and
therefore are not transferred (directly or indirectly) to the Buyers as of the
Effective Time. To the extent that any assets were not identified but form an
integral part of the Systems and are not needed for the conduct of any of the
businesses conducted by Valero and its Affiliates, then the intent of the
Parties is that all such unidentified assets are intended to be conveyed to the
Buyers pursuant to this Agreement. To the extent any such assets are identified
at a later date, the Parties shall take all appropriate action required in order
to convey such assets to the appropriate Buyer. Likewise, to the extent that any
assets that are conveyed to the Buyers hereunder are later identified by the
Parties as assets that the Parties did not intend to convey to the Buyers, the
Parties shall take all appropriate action required to convey such assets to the
appropriate Seller.

 

19



--------------------------------------------------------------------------------

6.3 Cooperation on Tax Matters. Following the Closing Date, the Parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting Party, and to any
Governmental Authority responsible for the administration of any tax, all
information, records or documents relating to tax liabilities or potential tax
liabilities of the Sellers and Valero Wynnewood for all periods at or prior to
the Effective Time and any information which may be relevant to determining the
amount payable hereunder, and shall preserve all such information, records and
documents at least until the expiration of any applicable statute of limitations
or extensions thereof.

6.4 Cooperation for Litigation and Other Actions. Each Party shall cooperate
reasonably with each other Party, at the requesting Party’s expense (but
including only out-of-pocket expenses to unaffiliated third parties,
photocopying and delivery costs and not the costs incurred by any Party for the
wages or other benefits paid to its officers, directors or employees), in
furnishing reasonably available information, testimony and other assistance in
connection with any Claims or other disputes involving any of the Parties hereto
(other than in connection with disputes between the Parties).

6.5 Retention of and Access to Books and Records.

(a) As promptly as practicable and in any event before 90 days after the Closing
Date, the Sellers will deliver or cause to be delivered to the Buyers, the Books
and Records that are in the possession or control of the Sellers or their
Affiliates.

(b) The Buyers agree to afford the Sellers and their Affiliates and their
respective accountants, counsel and other designated individuals, during normal
business hours, upon reasonable request, at a mutually agreeable time, full
access to and the right to make copies of the Books and Records at no cost to
the Sellers or their Affiliates (other than for reasonable out-of-pocket
expenses); provided that such access will not be construed to require the
disclosure of Books and Records that would cause the waiver of any
attorney-client, work product or like privilege; provided, further, that in the
event of any litigation, nothing herein shall limit any Party’s rights of
discovery under Applicable Law. Without limiting the generality of the preceding
sentences, the Buyers agree to provide the Sellers and their Affiliates
reasonable access to and the right to make copies of the Books and Records after
the Closing for the purposes of assisting the Sellers and their Affiliates
(i) in complying with the Sellers’ obligations under this Agreement and any
Ancillary Document, (ii) in adjusting, prorating and settling the charges and
credits provided for under this Agreement and any Ancillary Document, (iii) in
preparing tax returns, (iv) in responding to or disputing any tax audit, (v) in
asserting, defending or otherwise dealing with any Claim or dispute, known or
unknown, under this Agreement or with respect to Excluded Assets, (vi) in
asserting, defending or otherwise dealing with any third-party Claim or dispute
by or against the Sellers or their Affiliates relating to the Transferred Assets
or the Wynnewood Products System, (vii) in owning or operating the Excluded
Assets or (viii) in performing their obligations under the Restated Omnibus
Agreement.

 

20



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of this Section or anything else to
the contrary in this Agreement, with respect to any Books and Records the
transfer or other disclosure of which to Buyers would waive (or would reasonably
risk the waiver of) any attorney/client, work product, tax practitioner, audit
or other privilege relating to the Retained Liabilities, neither Seller shall be
required to transfer such Books and Records (or any copies thereof) to either
Buyer until the appropriate Parties enter into a mutually-agreed joint defense
agreement to allow for the sharing of common defense privileged materials.

ARTICLE VII

INDEMNIFICATION

7.1 Indemnification. From and after the Closing and subject to the provisions of
this Article VII, (i) the Sellers, jointly and severally, agree to indemnify and
hold harmless the Buyer Indemnified Parties from and against any and all Buyer
Indemnified Costs and (ii) the Buyers, jointly and severally, agree to indemnify
and hold harmless the Seller Indemnified Parties from and against any and all
Seller Indemnified Costs. For the avoidance of doubt, but subject to Section
7.5, the foregoing indemnification is intended to be in addition to and not in
limitation of any indemnification to which the Parties may be entitled under the
Ancillary Documents. For purposes of calculating Indemnified Costs (but not
determining whether a breach has occurred), no effect shall be given to any
qualifications of representations or warranties as to materiality or Material
Adverse Effect.

7.2 Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to the Sellers or the Buyers, as applicable (the “Indemnifying
Party”), of the commencement or assertion of any Claim by a third party
(collectively, a “third-party action”) in respect of which such Indemnified
Party seeks indemnification hereunder. Any failure so to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability that it, he,
or she may have to such Indemnified Party under this Article VII unless the
failure to give such notice materially and adversely prejudices the Indemnifying
Party. The Indemnifying Party shall have the right to assume control of the
defense of, settle, or otherwise dispose of such third-party action on such
terms as it deems appropriate; provided, however, that:

(a) The Indemnified Party shall be entitled, at its own expense, to participate
in the defense of such third-party action (provided, however, that the
Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);

(b) The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if,

 

21



--------------------------------------------------------------------------------

pursuant to or as a result of such settlement, compromise, admission, or
acknowledgment, injunctive or other equitable relief would be imposed against
the Indemnified Party or if, in the opinion of the Indemnified Party, such
settlement, compromise, admission, or acknowledgment could have a Material
Adverse Effect with respect to the Indemnified Party;

(c) The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a release
from all liability in respect of such third-party action; and

(d) The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.

The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article VII and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.

7.3 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 7.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 7.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.

7.4 Limitations. The following provisions of this Section 7.4 shall limit the
indemnification obligations hereunder:

(a) The Indemnifying Party shall not be liable for any Indemnified Costs
pursuant to this Article VII unless a written claim for indemnification in
accordance with Section 7.2 or Section 7.3 is given by the Indemnified Party to
the Indemnifying Party with respect thereto on or before 5:00 p.m., San Antonio,
Texas time, on or prior to the date that is 18 months after of the Closing Date;
provided, however, that written claims for indemnification (i) for Indemnified
Costs arising out of a breach of any representation or warranty contained in
Sections 4.1, 4.2, 4.6, 5.1, 5.2 and 5.5 (the “Fundamental Representations”) may
be made at any time and (ii) for Indemnified Costs arising out of a breach of
any covenant may be made at any time prior to the expiration of such covenant
according to its terms.

 

22



--------------------------------------------------------------------------------

(b) An Indemnifying Party shall not be obligated to pay for any Indemnified
Costs under this Article VII until the amount of all such Indemnified Costs
exceeds, in the aggregate, $1,155,000 (with the Indemnifying Party only being
responsible for Indemnified Costs in excess of such amount). The aggregate
liability of an Indemnifying Party under this Article VII shall not exceed
$23,100,000. The limitations in the previous two sentences shall not apply to
Indemnified Costs to the extent such costs arise out of a breach of any
Fundamental Representations.

(c) Each Party acknowledges and agrees that, after the Closing Date,
notwithstanding any other provision of this Agreement to the contrary, the
Buyers’ and the other Buyer Indemnified Parties’ and the Sellers’ and the other
Seller Indemnified Parties’ sole and exclusive remedy with respect to the
Indemnified Costs shall be in accordance with, and limited by, the provisions
set forth in this Article VII.

7.5 Remedies Under Ancillary Documents. Each Party acknowledges and agrees that
this Article VII is not the remedy for and does not limit the Parties’ remedies
for matters covered by the indemnification provisions contained in the Ancillary
Documents. Any indemnification obligation of the Sellers to the Buyer
Indemnified Parties, on the one hand, or the Buyers to the Seller Indemnified
Parties, on the other hand, pursuant to this Article VII shall be reduced by an
amount equal to any indemnification recovery by such Indemnified Parties
pursuant to the other Ancillary Documents between the Parties to the extent that
such other indemnification recovery arises out of the same event or circumstance
giving rise to the indemnification obligation of the Sellers or the Buyers,
respectively, hereunder.

7.6 Tax Related Adjustments. The Sellers and the Buyers agree that any payment
of Indemnified Costs made hereunder will be treated by the Parties on their tax
returns as an adjustment to the Purchase Price.

7.7 Express Negligence Rule. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.

ARTICLE VIII

MISCELLANEOUS

8.1 WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES AND
OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS AGREEMENT, THE
ANCILLARY DOCUMENTS AND THE RESTATED OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR

 

23



--------------------------------------------------------------------------------

GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE TRANSFERRED ASSETS OR THE WYNNEWOOD PRODUCTS SYSTEM,
INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE SYSTEMS
GENERALLY, THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE
SYSTEMS, (B) THE INCOME TO BE DERIVED FROM THE TRANSFERRED ASSETS, (C) THE
SUITABILITY OF THE SYSTEMS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE SYSTEMS OR THEIR OPERATION
WITH ANY APPLICABLE LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS) OR
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE SYSTEMS. EXCEPT TO THE EXTENT PROVIDED IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT, NONE OF
THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE TRANSFERRED ASSETS FURNISHED BY
ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY EXCEPT TO THE EXTENT PROVIDED IN
THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT, EACH
OF THE PARTIES HERETO ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW AND EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES AND
EXPRESS COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS AGREEMENT, THE
ANCILLARY DOCUMENTS AND THE RESTATED OMNIBUS AGREEMENT, THE TRANSFER AND
CONVEYANCE OF THE TRANSFERRED ASSETS SHALL BE MADE IN AN “AS IS,” “WHERE IS”
CONDITION WITH ALL FAULTS, AND THE TRANSFERRED ASSETS ARE TRANSFERRED AND
CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION 8.1. THIS
SECTION 8.1 SHALL SURVIVE THE TRANSFER AND CONVEYANCE OF THE TRANSFERRED ASSETS
OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION 8.1 HAVE
BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE TRANSFERRED ASSETS THAT MAY
ARISE PURSUANT TO APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE,
EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE RESTATED
OMNIBUS AGREEMENT.

8.2 Expenses. Except as expressly provided in this Agreement, or as provided in
the Ancillary Documents or the Restated Omnibus Agreement, all costs and
expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense. For the avoidance of doubt, the Buyers shall be
responsible for all costs and expenses (including attorneys’ fees and expenses)
incurred by the conflicts committee of the General Partner in connection with
this Agreement and the transactions contemplated herein.

 

24



--------------------------------------------------------------------------------

8.3 Notices. All notices, requests, demands and other communications hereunder
will be in writing and will be deemed to have been duly given: (a) if by
transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five Business Days after mailing,
provided that said notice is sent first class, postage pre-paid, via certified
or registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide when delivery is confirmed by the carrier; or (d) if by e-mail,
one Business day after delivery with receipt is confirmed. All notices will be
addressed to the Parties at the respective addresses as follows:

if to the Sellers:

The Shamrock Pipe Line Corporation,

Valero Plains Company LLC and

Valero Terminaling and Distribution Company

c/o Valero Energy Corporation

One Valero Way

San Antonio, Texas 78249

Attn: President

Facsimile: (210) 345-2413

if to the Buyers:

Valero Partners North Texas, LLC,

Valero Partners South Texas, LLC and

Valero Partners Operating Co. LLC

c/o Valero Energy Partners GP LLC

One Valero Way

San Antonio, Texas 78249

Attn: President

Facsimile: (210) 370-5161

or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

8.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

8.5 Governing Law. This Agreement shall be subject to and governed by the laws
of the State of Texas, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.

 

25



--------------------------------------------------------------------------------

8.6 Confidentiality.

(a) Obligations. Each Party shall use commercially reasonable efforts to retain
the other Party’s Confidential Information in confidence and not disclose the
same to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in this Section 8.6. Each Party
further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.

(b) Required Disclosure. Notwithstanding Section 8.6(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, including the rules and
regulations of the Securities and Exchange Commission, or is required to
disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

(c) Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department for purposes of
resolving any dispute that may arise hereunder or for complying with Applicable
Law or the rules of any securities exchange applicable to the Party, and the
receiving Party shall be entitled to retain any Confidential Information in
electronic form stored on automatic computer back-up archiving systems during
the period such backup or archived materials are retained under such Party’s
customary procedures and policies; provided, however, that any Confidential
Information retained by the receiving Party shall be maintained subject to
confidentiality pursuant to the terms of this Section 8.6, and such archived or
back-up Confidential Information shall not be accessed except as required by
Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys, representatives and contractors that have a need to know such
information in order for the receiving Party to exercise or perform its rights
and obligations under this Agreement and any Ancillary Document (the “Receiving
Party Personnel”). The Receiving Party Personnel who have access to any
Confidential Information of the disclosing Party will be made aware of the
confidentiality provision of this Agreement, and will be required to abide by
the terms thereof.

(e) Survival. The obligation of confidentiality under this Section 8.6 shall
survive until the second anniversary the Closing Date.

 

26



--------------------------------------------------------------------------------

8.7 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each Party hereto and their successors and permitted assigns,
and nothing in this Agreement, express or implied, is intended to confer upon
any other Person (other than the Indemnified Parties with respect to Article VII
and the Parties’ respective Affiliates with respect to Section 8.1) any rights
or remedies of any nature whatsoever under or by reason of this Agreement.

8.8 Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by any Party without the
prior written consent of the other Party hereto.

8.9 Captions. The captions in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the interpretation hereof.

8.10 Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

8.11 Integration. This Agreement, the Ancillary Documents and the Restated
Omnibus Agreement supersede any previous understandings or agreements among the
Parties, whether oral or written, with respect to their subject matter. This
Agreement, the Ancillary Documents and the Restated Omnibus Agreement contain
the entire understanding of the Parties with respect to the subject matter
hereof and thereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement, the Ancillary Documents or the Restated Omnibus Agreement
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement, the Ancillary
Documents or the Restated Omnibus Agreement.

8.12 Amendment; Waiver. This Agreement may be amended only in a writing signed
by all Parties. Any waiver of rights hereunder must be set forth in writing. A
waiver of any breach or failure to enforce any of the terms or conditions of
this Agreement shall not in any way affect, limit or waive any Party’s rights at
any time to enforce strict compliance thereafter with every term or condition of
this Agreement.

ARTICLE IX

INTERPRETATION

9.1 Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:

(a) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

 

27



--------------------------------------------------------------------------------

(b) the word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;

(c) a defined term has its defined meaning throughout this Agreement and each
Exhibit to this Agreement, regardless of whether it appears before or after the
place where it is defined;

(d) each Exhibit to this Agreement is a part of this Agreement, but if there is
any conflict or inconsistency between the main body of this Agreement and any
Exhibit, the provisions of the main body of this Agreement shall prevail;

(e) the term “cost” includes expense and the term “expense” includes cost;

(f) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;

(g) currency amounts referenced herein, unless otherwise specified, are in U.S.
Dollars;

(h) unless the context otherwise requires, all references to time shall mean
time in San Antonio, Texas;

(i) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified; and

(j) if a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).

9.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection” or “Exhibit” shall be to an Article, Section,
subsection or Exhibit of this Agreement, unless the context requires otherwise.
Unless the context clearly requires otherwise, the words “this Agreement,”
“hereof,” “hereunder,” “herein,” “hereby,” or words of similar import shall
refer to this Agreement as a whole and not to a particular Article, Section,
subsection, clause or other subdivision hereof. Cross references in this
Agreement to a subsection or a clause within a Section may be made by reference
to the number or other subdivision reference of such subsection or clause
preceded by the word “Section.” Whenever the context requires, the words used
herein shall include the masculine, feminine and neuter gender, and the singular
and the plural.

[Signature page follows.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

BUYERS:          VALERO PARTNERS NORTH TEXAS, LLC       VALERO PARTNERS SOUTH
TEXAS, LLC By:   

/s/ Richard F. Lashway

      By:   

/s/ Richard F. Lashway

Name:    Richard F. Lashway       Name:    Richard F. Lashway Title:   
President and Chief Operating Officer       Title:    President and Chief
Operating Officer VALERO PARTNERS OPERATING CO. LLC          By:   

/s/ Richard F. Lashway

         Name:    Richard F. Lashway          Title:    President and Chief
Operating Officer          SELLERS:          THE SHAMROCK PIPE LINE CORPORATION
      VALERO PLAINS COMPANY LLC By:   

/s/ Joseph W. Gorder

      By:   

/s/ Joseph W. Gorder

Name:    Joseph W. Gorder       Name:    Joseph W. Gorder Title:    Chief
Executive Officer and President       Title:    Chief Executive Officer and
President VALERO TERMINALING AND DISTRIBUTION COMPANY          By:   

/s/ Joseph W. Gorder

         Name:    Joseph W. Gorder          Title:    Chief Executive Officer
and President         

[Signature Page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.4(b)

Certain Costs and Expenses for Which VTDC is Responsible

VTDC agrees to bear or reimburse VPNT for all reasonable out-of-pocket costs and
expenses incurred in connection with the in-line inspections of the Turpin to
Gruver 6” Pipeline scheduled to be performed during 2014. In addition, to the
extent such inspections identify any repairs or other corrective actions that
are necessary in order to cause the pipeline to comply with any applicable laws
or industry standards, VTDC shall bear or reimburse VPNT for its reasonable
out-of-pocket costs and expenses of such repairs or other corrective actions.
VPNT shall use diligent efforts to cause the inspections to be completed by
September 1, 2014 and any required repairs or corrective actions to be completed
within 12 months after receipt of the final inspection report, in each case
subject to delays occasioned by matters outside of VPNT’s control.

Schedule 2.4(b) – Page1



--------------------------------------------------------------------------------

EXHIBIT A

McKee Crude System

 

1. Truck Hauls, Offices and Pump Stations

 

     All of the Sellers’ right, title and interest in and to the following crude
unloading facilities (also known as truck hauls), terminals, offices and valve
and meter sites (collectively, the “Stations”), together with (i) all lease
automatic custody transfer (LACT) units, tanks, valves, meters, measuring
devices, piping, pumps, cathodic protection equipment, taps, regulators, gauges,
fittings, buildings, appliances, markers, signs and other improvements,
equipment and personal property owned by Sellers and located at or comprising
any portion of the Stations, (ii) all Contracts and Permits exclusively related
to the Stations, and (iii) all drawings, plats, files, manuals and similar
records owned by Sellers and exclusively related to the Stations:

 

Site Name

   County    State   

Owner

(Seller entity)

   Real
Property
Interest  

Term and
Expiration

  

Description

Clawson Station    Hansford    Texas    The Shamrock Pipe Line Corporation   
Easement   Perpetual    Crude oil truck unloading facility Coble Station   
Hutchinson    Texas    The Shamrock Pipe Line Corporation    Easement  
Perpetual    Crude oil truck unloading facility Farnsworth Station    Ochiltree
   Texas    The Shamrock Pipe Line Corporation    Lease   Perpetual    Crude oil
truck unloading facility Follett    Lipscomb    Texas    Shamrock    Easement  
Perpetual    Crude oil truck unloading facility Frass Station    Lipscomb   
Texas    The Shamrock Pipe Line Corporation    Easement   Perpetual    Crude oil
truck unloading facility Glazier Station    Lipscomb    Texas    The Shamrock
Pipe Line Corporation    Easement   Perpetual    Crude oil truck unloading
facility Gruver Station    Hansford    Texas    The Shamrock Pipe Line
Corporation    Lease   20 years
12/31/2031    Crude oil truck unloading facility Hitchland Station    Hansford
   Texas    The Shamrock Pipe Line Corporation    Lease  

20 years

12/21/2030

   Crude oil truck unloading facility Hooker Station    Texas    Oklahoma    The
Shamrock Pipe Line Corporation    Agreement   Annual evergreen with 30 day
termination right    Crude oil truck unloading facility for deliveries into a
pipeline owned by Jawhawk and NuStar McKee Station    Moore    Texas    The
Shamrock Pipe Line Corporation    Easement1   Perpetual    Crude oil truck
unloading facility

 

1  The Shamrock Pipe Line Corporation has an unwritten license agreement with
the landowner, Diamond Shamrock Refining Company, L.P. (“Diamond Shamrock”).
Included in the Conveyance Documents are permanent easements that will be
executed by Diamond Shamrock in favor of Buyer covering the lands occupied by
the McKee Station and the McKee Valve and Meter Site and 8” Pipeline.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Site Name

   County    State   

Owner

(Seller entity)

   Real
Property
Interest   

Term and
Expiration

  

Description

McKee Valve and Meter Site and 8” Pipeline    Moore    Texas    The Shamrock
Pipe Line Corporation    Easement    Perpetual    Valve and meter site and 8”
connecting pipeline located in McKee Refinery Merten Station    Gray    Texas   
The Shamrock Pipe Line Corporation    Lease   

1 year then annually

every 7/31

   Crude oil truck unloading facility Perryton Pipeline Office    Ochiltree   
Texas    Valero Terminaling and Distribution Company    Fee Simple    N/A   
Pipeline operations office Perryton Station #1    Ochiltree    Texas    The
Shamrock Pipe Line Corporation    Lease    1 year then annually
every 10/1    Multiple crude oil truck unloading facilities with associated
tankage, pump station and truck staging facilities Perryton Station #2   
Ochiltree    Texas    The Shamrock Pipe Line Corporation    Lease    20 years
6/30/2029    Perryton Station #3    Ochiltree    Texas    The Shamrock Pipe Line
Corporation    Lease   

20 years

10/31/2030

   Perryton Station #4    Ochiltree    Texas    The Shamrock Pipe Line
Corporation    Lease    10 years
10/31/2021    Piper Station #1, 2 and 3    Lipscomb    Texas    The Shamrock
Pipe Line Corporation    Lease    1 year then annually
every 5/31    Crude oil truck unloading facility Sunray Pump Station    Sherman
   Texas    Valero Terminaling and Distribution Company    Easement    Perpetual
   Pump Station Tubbs Station    Lipscomb    Texas    The Shamrock Pipe Line
Corporation    Leases   

1.      Current Lease expiring 10/7/2014

2.      New lease commencing 10/8/2014 and automatically renewing for successive
one year terms

   Crude oil truck unloading facility Turpin Terminal    Beaver    Oklahoma   
Valero Plains Company LLC    Fee Simple    N/A    Former products terminal now
in service as a crude oil truck unloading facility Waka Station    Ochiltree   
Texas    The Shamrock Pipe Line Corporation    Lease    Annually
every 7/31    Valve site

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

2. Pipeline Systems

 

     All of the Sellers’ right, title and interest in and to the following
pipeline systems, including (i) all rights of way, easements, leases, licenses,
grants, franchises, permits and other similar real property interests associated
therewith, (ii) all Contracts and Permits exclusively associated therewith (to
the extent not already covered by clause (i) of this paragraph), (iii) all
valves, meters, measuring devices, pipe, pumps, cathodic protection equipment,
taps, regulators, gauges, fittings, buildings, appliances, markers, signs and
other improvements, equipment and personal property comprising any portion of
such pipeline systems, and (iv) all drawings, plats, files, manuals and similar
records owned by Sellers and exclusively related to such pipeline systems:

Tubbs 4”                 Owned by Shamrock

A four inch (4”) nominal diameter pipeline, approximately 73,081 feet / 13.84
miles in length, originating at Shamrock’s Tubbs Station in Lipscomb County,
Texas and terminating at Shamrock’s Tubbs /Citizens scrapper trap site in
Lipscomb County, Texas.

Citizens 6”                 Owned by Shamrock

A six inch (6”) nominal diameter pipeline, approximately 48,762 feet / 9.24
miles in length, originating at Shamrock’s Tubbs/Citizens scrapper trap site in
Lipscomb County, Texas and terminating at Shamrock’s Piper Station in Lipscomb
County, Texas.

Lipscomb 6”                 Owned by Shamrock

A six inch (6”) nominal diameter pipeline, approximately 258,838 feet / 49.02
miles in length, originating at Frass Station in Lipscomb County, Texas and
terminating at Shamrock’s Perryton Station in Ochiltree County, Texas.

Perryton-Waka 10”                 Owned by Shamrock

A ten inch (10”) nominal diameter pipeline, approximately 80,135 feet / 15.18
miles in length, originating at Shamrock’s Perryton Station in Ochiltree County,
Texas and terminating at Shamrock’s Waka Station in Ochiltree County, Texas.

Perryton-Waka 6” (idle)                 Owned by Shamrock

A six inch (6”) nominal diameter pipeline, approximately 80,657 feet / 15.28
miles in length, originating at Shamrock’s Perryton Station in Ochiltree County,
Texas and terminating at Shamrock’s Waka Station in Ochiltree County, Texas.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

Waka-Gruver 8”                 Owned by Shamrock

An eight inch (8”) nominal diameter pipeline, approximately 133,047 feet / 25.19
miles in length, originating at Shamrock’s Waka Station in Ochiltree County,
Texas and terminating at Shamrock’s Gruver Station in Hansford County, Texas.

Gruver-Clawson 8”                 Owned by Shamrock

An eight inch (8”) nominal diameter pipeline, approximately 1,497 feet / 0.28
miles in length, originating at Shamrock’s Gruver Station in Hansford County,
Texas and terminating at NuStar Logistics, L.P.’s Clawson Station in Hansford
County, Texas.

Clawson-Gruver 6” (idle)                 Owned by Shamrock

A six inch (6”) nominal diameter pipeline, approximately 1,069 feet / 0.20 miles
in length, originating at NuStar Logistics, L.P.’s Clawson Station in Hansford
County, Texas and terminating at Shamrock’s Gruver Station in Hansford County,
Texas.

Turpin-Gruver 6”                 Owned by VTDC

A six inch (6”) nominal diameter pipeline, approximately 304,313 feet / 57.64
miles in length, originating at Valero Plains Company LLC’s Turpin Terminal in
Beaver County, Oklahoma and terminating at Shamrock’s Gruver Station in Hansford
County, Texas.

Gruver-McKee 6”                 Owned by VTDC

A six inch (6”) nominal diameter pipeline, approximately 157,609 feet / 29.85
miles in length, originating at Shamrock’s Gruver Station in Hansford County,
Texas and terminating at Shamrock’s McKee scrapper trap site in Moore County,
Texas.

McKee - McKee Refinery 8”                 Owned by VTDC

An 8” inch (8”) nominal diameter pipeline, approximately 4,747 feet / 0.90 miles
in length, originating at Shamrock’s McKee scrapper trap site in Moore County,
Texas and terminating at the Valero McKee Refinery in Moore County, Texas.

Turpin 6” (idle) - Hansford County, TX                 Owned by VTDC

A six inch (6”) nominal diameter pipeline, approximately 5,899 feet / 1.12 miles
in length, originating west of SH 15 in Hansford County, Texas and terminating
south of FM 1262 in Hansford County, Texas.

Turpin 6” (idle) - Moore County, TX                 Owned by VTDC

A six inch (6”) nominal diameter pipeline, approximately 5,280 feet / 1.0 miles
in length, originating at Shamrock’s McKee scrapper trap site in Moore County,
Texas and terminating at the Valero McKee Refinery in Moore County, Texas.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

EXHIBIT B

Three Rivers Crude System

The Three Rivers Crude System is comprised of all of VTDC’s right, title and
interest in and to each of the following:

 

1. Three Rivers Truck Haul Site. An approximately 52.7 acre tract or parcel of
land located in Live Oak County, Texas, as set forth in that certain Special
Warranty Deed dated effective February 18, 2011, from Kenneth Lee Odom, et al,
to Valero Terminaling and Distribution Company, recorded in Volume 176, Page
416, Official Public Records of Live Oak County, Texas, together with all of
Seller’s right, title and interest in and to all improvements thereon and all
appurtenances thereto (the “Three Rivers Truck Haul Site”).

 

2. Three Rivers Pipeline. A twelve inch (12”) nominal diameter pipeline,
approximately 3,225 feet / 0.61 miles in length, originating at the Valero CR
422 crude oil facility and terminating at the Valero Three Rivers Refinery in
Live Oak County, Texas (the “Three Rivers Pipeline”).

 

3. Three Rivers Meter Site. The right to use an approximately 0.04 acre tract of
land located in Live Oak County, Texas, to be set forth in an Easement Agreement
from Diamond Shamrock Refining Company, LP to VPST at Closing.

 

4. Truck Haul Site and Pipeline Contracts and Permits. All Contracts and Permits
that are necessary for the operation of, or exclusively relate to the ownership
and/or operation of, the Three Rivers Truck Haul Site and the Three Rivers
Pipeline, including (i) all Contracts with third parties that permit such third
parties to maintain facilities (including, without limitation, LACT units) at
the Three Rivers Truck Haul Site, (ii) all Contracts with third parties that
grant such third parties access to the Three Rivers Truck Haul Site for purposes
of delivering crude oil or for any other purpose, and (iii) all easements and
Permits granting rights in any lands on which the Three Rivers Pipeline is
located, and (iv) all Permits necessary for the operation of the Three Rivers
Truck Haul Site and the Three Rivers Pipeline.

 

5. Planned Pipelines. All Permits for; all Contracts entered into exclusively in
connection with; all plans, specifications, drawings, designs and other similar
materials exclusively related to; and all equipment, parts, supplies and other
personal property purchased by VTDC for use in the construction of two
additional 12” nominal diameter pipelines that are planned to be constructed
between the Three Rivers Truck Haul Site and the Valero Three Rivers Refinery.

 

6. Office Lease. All of Seller’s right, title and interest in, to and under that
certain Lease Agreement between Diamond Shamrock Refining Company, L.P. and
Valero Terminaling and Distribution Company, dated June 15, 2007 (the “Office
Lease”), as well as all of Seller’s right, title and interest in and to all
fixtures, furnishings and equipment at the premises covered by the Office Lease
and all Contracts and Permits exclusively relating to the premises covered by
the Office Lease.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

Amended and Restated Omnibus Agreement

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

EXHIBIT D

McKee Services Schedule

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

Three Rivers Services Schedule

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT F-1

Transportation Services Schedule

(Wynnewood Products System)

 

Exhibit F-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT F-2

Terminaling Services Schedule

(Wynnewood Products System)

 

Exhibit F-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT G

Connection Agreements

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

EXHIBIT H

Conveyance Documents

 

Three Rivers Crude System

  

Instrument

   Seller Party      Buyer Party  

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Three Rivers Crude System)

     VTDC         VPST   

Special Warranty Deed (Truck Haul Site)

     VTDC         VPST   

Assignment and Assumption Agreement (Truck Haul Site)

     VTDC         VPST   

Bill of Sale (Truck Haul Site)

     VTDC         VPST   

Easement Agreement (Three Rivers 1-12” Pipeline and Meter Site)

    
 
 
 
 
  Diamond
Shamrock
Refining
Company,
L.P.
(“DSRC”)   
  
  
  
  
        VPST   

Assignment and Assumption Agreement (Three Rivers Office)

     VTDC         VPST   

Pipeline Connection Agreement

     DSRC         VPST   

McKee Crude System

  

Instrument

   Seller Party      Buyer Party  

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Tubbs 4” and Citizens 6”)

     Shamrock         VPNT   

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Lipscomb 6”)

     Shamrock         VPNT   

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Perryton –Waka 10” and Perryton-Waka 6”)

     Shamrock         VPNT   

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Waka – Gruver 8”)

     Shamrock         VPNT   

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Gruver – Clawson 8” and Clawson –Gruver 6”)

     Shamrock         VPNT   

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Turpin-Gruver 6”)

     VTDC         VPNT   

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Turpin-Gruver 6”)

     VTDC         VPNT   

Bill of Sale and Assignment of Rights of Way, Easements, Licenses, Permits and
Other Pipeline Interests (Gruver-McKee 6”)

     VTDC         VPNT   

Bill of Sale and Assignment (Tubbs, Glazier, Piper, Frass and Follett Stations)

     Shamrock         VPNT   

Bill of Sale and Assignment (Perryton, Farnsworth and Waka Stations)

     Shamrock         VPNT   

Bill of Sale and Assignment (Hitchland, Clawson and Gruver Stations)

     Shamrock         VPNT   

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

Bill of Sale and Assignment (Hooker Station)

     Shamrock         VPNT   

Bill of Sale and Assignment (Coble Station)

     Shamrock         VPNT   

Bill of Sale and Assignment (Merten #1 Station)

     Shamrock         VPNT   

Right-of-Way and Easement Agreement (McKee Station Truck Haul)

     DSRC         VPNT   

Bill of Sale (McKee Station Truck Haul)

     Shamrock         VPNT   

Right-of-Way and Easement Agreement (McKee 8” Pipeline and Valve and Meter Site)

     DSRC         VPNT   

Bill of Sale and Assignment (McKee 8” Pipeline and Valve and Meter Site)

     Shamrock         VPNT   

Special Warranty Deed (Turpin Terminal)

     VPC         VPNT   

Bill of Sale (Turpin Terminal)

     VPC         VPNT   

Assignment and Assumption Agreement (Turpin Terminal)

     VPC         VPNT   

Special Warranty Deed (Perryton Office and Pipe Yard)

     VTDC         VPNT   

Bill of Sale (Perryton Office and Pipe Yard)

     VTDC         VPNT   

Assignment and Assumption Agreement (Perryton Office and Pipe Yard)

     VTDC         VPNT   

Pipeline Connection Agreement

     DSRC         VPNT   

 

Exhibit H – Page 2



--------------------------------------------------------------------------------

EXHIBIT I

Assignment Document

 

Exhibit I – Page 1



--------------------------------------------------------------------------------

EXHIBIT J

Services and Secondment Amendment

 

Exhibit J – Page 1



--------------------------------------------------------------------------------

EXHIBIT K

Wynnewood Products System

 

1. The Wynnewood Terminal which consists of real property located in Murray
County, Oklahoma and all personal property (including tanks, piping and other
equipment, machinery, spare parts and supplies) located on such real property
and used exclusively in connection with the operation of the Wynnewood Terminal,
and

 

2. A twelve inch (12”) nominal diameter pipeline, approximately 30 miles in
length, originating at the Valero Ardmore Refinery in Carter County, Oklahoma
and terminating at the Wynnewood Terminal in Murray County, Oklahoma.

 

Exhibit K – Page 1